Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 13, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nigam et al (US 20150045035, “Nigam”).
		Re claims 1 and 18, Nigam discloses a first node (a network device in claim 18; figure 13, element 1320) sending a first message to a target node (figure 13, element 1330; figure 13, step 1353); receiving, from the target node, a second message used for responding to the first message (figure 13, step 1356); and sending a third message to a terminal device (figure 13, element 1310; figure 13, step 1358) when the second message indicates that the target node rejects a multi-connectivity serving node update (figure 13, step 1355), wherein the third message is used to indicate the terminal device to perform a serving node update in a legacy serving node update manner (paragraph [0221]; figure 13, step 1360).
		Re claim 2, Nigam discloses sending a fourth message to the terminal device (figure 15, step 1557) when the second message indicates that the target node accepts the multi-connectivity serving node update (figure 15, step 1556), wherein the fourth message is used to indicate the terminal device to perform a serving node update in a multi-connectivity serving node update manner (figure 15, step 1558).
		Re claim 3, Nigam discloses releasing a configuration required for the multi-connectivity serving node update and reserved by the source node (figure 13, step 1359).
		Re claim 8, Nigam discloses the second message comprises any one of the following: first information, wherein the first information indicates that the target node rejects the multi-connectivity serving node update; and second information, wherein the second information indicates that the target node accepts the multi-connectivity serving node update. (figure 15, step 1556).
		Re claim 13, Nigam discloses the first message comprises one or more of the following: seventh information, wherein the seventh information indicates a configuration required for the multi-connectivity serving node update and reserved by the source node; eighth information, wherein the eighth information indicates a request type of the first message, and the request type of the first message comprises any one of the following: a multi-connectivity serving node update request (figure 13, step 1353) and a legacy serving node update request (figure 15, step 1552); ninth information, wherein the ninth information indicates that the multi-connectivity serving node update manner is able to fall back to the legacy serving node update manner, or indicates that the multi-connectivity serving node update manner is not expected to fall back to the legacy serving node update manner; tenth information, wherein the tenth information indicates an access-stratum context of the terminal device; eleventh information, wherein the eleventh information indicates an access-stratum configuration of the terminal device; twelfth information, wherein the twelfth information indicates a measurement result reported by the terminal device; and thirteenth information, wherein the thirteenth information indicates a capability of the terminal device.
		Re claims 14 and 19, Nigam discloses a target node (a network device in claim 19; figure 13, element 1330) receiving a first message to a first node (figure 13, element 1320; figure 13, step 1353); sending, to the first node, a second message used for responding to the first message (figure 13, step 1356); and sending a third message to a terminal device (figure 13, element 1310; figure 13, step 1358) when the second message indicates that the target node rejects a multi-connectivity serving node update (figure 13, step 1355), wherein the third message is used to indicate the terminal device to perform a
	serving node update in a legacy serving node update manner (paragraph [0221]; figure 13, step 1360).
		Re claims 17 and 20, Nigam discloses a terminal (figure 13, element 1310) receiving a third message from a first node (figure 13, element 1320; figure 13, step 1358) when a target node rejects a multi-connectivity serving node update (figure 13, step 1355), wherein the third message is used to indicate the terminal device to perform a serving node update in a legacy serving node update manner and performing a serving node update in the legacy serving node update manner according to the third message (paragraph [0221]; figure 13, step 1360).

Allowable Subject Matter

Claims 4-7, 9-12, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467